TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00618-CR





Jason Levar Gibson, Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
NO. 3032574, HONORABLE FRED A. MOORE, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N


Appellant’s brief was due June 22, 2005.  Appellant’s appointed attorney, Mr.
Edmund M. (Skip) Davis, did not respond to this Court’s notice that the brief is overdue.
The appeal is abated and the district court is ordered to conduct a hearing to determine
whether counsel has abandoned this appeal.  Tex. R. App. P. 38.8(b)(2).  The court shall make
appropriate findings and recommendations.  If Mr. Davis is not prepared to prosecute this appeal in
a timely fashion, the court shall appoint substitute counsel who will effectively represent appellant
on appeal.  A record from this hearing, including copies of all findings and orders and a transcription 

of the court reporter’s notes, shall be forwarded to the Clerk of this Court for filing as a supplemental
record no later than August 26, 2005.  Rule 38.8(b)(3).
 
 
                                                __________________________________________
                                                Bea Ann Smith, Justice
Before Justices B. A. Smith, Puryear and Pemberton
Filed:   August 1, 2005
Do Not Publish